Powell, J.
The certificate to the bill of exceptions begins as follows: “I do certify that the foregoing bill of exceptions is true, except that it appeared that the property levied upon was not left with the levying officer and no replevy bond was given,” etc. It therefore appears that the trial judge does not unqualifiedly verify the bill of exceptions. If when the bill of exceptions is presented to the trial judge it needs correction or qualification, the proper amendment should be made in the bill of exceptions itself; and where there is an attempt to limit its verity by a recital in the certificate, the proceeding is nugatory and does not confer (jurisdiction upon this court. Fort v. Sheffield, 108 Ga. 781 (33 S. *550E. 660); Sanges v. State, 110 Ga. 260 (34 S. E. 327); McCullough v. Bank, 111 Ga. 131 (36 S. E. 465); Taylor v. Howard, 112 Ga. 347 (37 S. E. 392); Bond v. Winn, 113 Ga. 19 (5), (38 S. E. 328). Writ of error dismissed.